 1
     NICOLA T. HANNA
 2   Acting United States Attorney                                JS-6
 3   DAVID M. HARRIS
     Assistant United States Attorney
 4   Chief, Civil Division
 5   CEDINA M. KIM
     Assistant United States Attorney
 6
     Senior Litigation Counsel, Civil Division
 7   LARA A. BRADT, CSBN 289036
           Special Assistant United States Attorney
 8
           Social Security Administration, Region IX
 9         160 Spear Street, Suite 800
           San Francisco, California 94105
10
           Telephone: (415) 977-8921
11         Facsimile: (415) 744-0134
           E-mail: lara.bradt@ssa.gov
12
     Attorneys for Defendant
13
                          UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
16   GAIL A. REINHART,                        ) No. 2:18-CV-10616-SK
17                                            )
           Plaintiff,                         ) JUDGMENT OF REMAND
18                                            )
                  v.
19                                            )
     ANDREW SAUL,                             )
20   Acting Commissioner of Social Security,1 )
21                                            )
           Defendant.                         )
22
                                              )
23
24
25
26   1
       Andrew Saul is now the Commissioner of Social Security and is automatically
27   substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of
     the Social Security Act, 42 USC 405(g)(action survives regardless of any change in
28
     the person occupying the office of Commissioner of Social Security).


                                             -1-
